#1     ~ECEIVED                                                           J
           Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 1 of 9 PageID #: 1

        FEB 14 2019                         UNITED STATES DISTRICT COURT FOR
      U.S. District Court                   THE EASTERN DISTRICT OF.MISSOURI
     Eastern District of MO                                   DIVISION


                                                                   )
                                                                   )        . Complaint for a Civil Case
                                                                   )
                                                                   )
                                                                   )

                 (Write the full name of each plaintiff            )           Case No.
                 who is filing this complaint. If the              )           (to be assigned by Clerk of
                 names of all the plaintiffs cannot fit in         ~           District Court)
                 the space above, please write "see
                 attached" in the space and attach an              )
                 additional page with the full list of             ~            Plaintiff requests trial by jury:
                 names.)         .     .                .      .   )            11{Yes       0No
                 v.--\hQ, 2.1nd ~ 00Jnt tjr \vllS~ )
                      Ui&ae,l Sktzer) \nhu·t!vil \~>Sit~
                      \~an )·\~\\J lrlua,l~ftherai toon\sJ ~
                     ~~1 lft\ \V ic\.UA;l Qif)~ ~~ Ct\YYWJ1
                      ~~.            j~ ~fut.I~\!~
                (Write '111ifo1 name o     ea~&pda.?r'Wwtl-%J
                The caption must include the names ofr\.\s~)
                all of the parties. Fed. R. Civ. P. lO(a).   )
                Merely listing one party and writing "et     )
                al." is insufficient. Attach additional      )
                sheets if necessary.)                      ·



                                                     CIVIL COMPLAINT

                                                             NOTICE:

                Federal Rule of Civil Proc-edure 5.2 addresses the privacy and security concerns resulting from
               public access to electronic court files. Under this rule, papers filed with the court should not
                contain: an individual's fi1ll social security number or full birth date, the full name of a person
                known to be a minor, or a complete financial account number. A filing may include only: the last
               four digits of a social security number, the year 'of an individual's birth, a minor's initials, and the
                last four digits of a financial account number.

               Except as noted in this form, plaintijJ need not send exhibits, affidavits, grievance or witness
               statements, or any other materials to the Clerk's Office with this complaint.

               In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
               application to proceed without prepaying fees or cosis.
Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 2 of 9 PageID #: 2




 I.    The Parties to This Complaint

       A.     The Plaintiff(s)

       Provide the information below for each plaintiff named in the complaint. Attach
       additional pages if needed.·

              Name
              Street Address
              City and County
              State and Zip Code    :t\\w1ms        lo'l025
              Telephone Number
              E-mail Address              \t        I   I   I   I        I \




       B.    The Defendant(s)

      Provide the information below for each defendant named in the complaint, whether the
      defendaf!.~ is an individual, a government agency, an organization, or a corporation. For
      an individual defendant, include the person's job or title (if known). Attach additional
      pages if needed.



      Defendant No. 1

             Name                    Z'Z rd Jw!tcitJ                riM»J ~ ,Sfrtkl of. HtSiottr1
             Job or Title
             Street Address         \O N.JJtcXU]j\uJ\.
             City and County
             State and Zip Code
             Telephone Number
             E-mail Address


             (If more than one defendant is named in the complaint, attach an additional
             page providing the same information for each additional defendant. Ifyou are
             suing for violation of your civil rights, you must state whether you are suing
             each defendant in an official capacity, individual capacity, or both.)




                                               2
          ''
\./
      I
               Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 3 of 9 PageID #: 3




                II.   Basis for Jurisdiction

                       Federal courts are courts of limited jurisdiction (limited power). Generally, only three
                       types of cases can be heard in federal court. Provide the information for this case.
                       (Include all information that applies to your case)


                      A.      Federal question
                      List the specific federal statutes, federal treaties, and/or provisions of the United States

                      ~~i1~~e~~ :~ l)~~·l\~tleD kt (1Jublt6ltCW11~s)
                        l~ ll.S.t. ~ tqB3
                           \A.3.tans'.\1-hctiOr\~~ ~,5,0J<l t4-

                      B.      Suit against the Federal Government, a federal official, or federal agency
                      List the federal officials or federal agencies involved, if any.




                      C.      Diversity of Citizenship     (no\- bo.5l5 for$~J
                      These are cases in which a citizen of one State sues a citizen of another State or nation,
                      and the amount at stake is more than $75,000. In a diversity of citizenship case, no
                      defendant may be a citizen of the same State as any plaintiff.


                             1.      The Plaintiff(s)

                                     The plaintiff, (n_ame)    Jo._ne,Jb Dot;                   , is a citizen of the
                                     State of (name)      y~\hooLS       ·

                                     (If rrore than one plaintiff is named in the complaint, attach an additional
                                     page providing the same information for each additional plaintiff.)




                                                                 3
v
    /
        Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 4 of 9 PageID #: 4

                     2.     The Defendant(s)

                     If the defendant is an individual


                            The defendant, (name)        \-1\c\rllLLl f. 2\-d~                               , is a citizen

                            of the State of (name) _     _,_e\-"-~.._S,,.6A-TW'"""""'-""""Ll.,___ _ _ _ _ _ _ Or is a citizen
                            of (foreign nation) _ _ ____,~'-'--+\A-
                                                                 _______________


                     If the defendant is a corporation

                            The    defe~dant, (name)   2.'lnJ ~ tGUJ/t:
                            is
                                 O~ltrlt~
                                 i~rporated0 under   the laws of the State of (name)
                                    .
                            -~\i"""'\.S
                                            .
                                      . .....~..,,Q""'lW""-"=------------· , and has its principal place of
                            business in the State of (name)_-'-H-'-"t'-"''.SS>L-b-"-UJU,~'-'-·--------- Or

                            is incorporated under the laws of the State of (foreign nation)

                                            N\>'\
                            ~-----'----=------------
                                                                                       ,and has its principal place
                            of business in (name)


                           (If more than one defendant is named in the complaint, attach an
                           additional page providing the same information for each additional
                           defendant.)

                    3.     The Amount in Controversy

                    The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
                    owes or the amount at stake----is more than -$75,000, not counting mterest and
                    costs of court, because (explain):

                          N\A-~1>~QWb~q~




                                                       4
Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 5 of 9 PageID #: 5
              2.      The Defendant(s)

              If the defendant is an individual.


                      The defendant, (name)     :rfwtt-'SlA. tGW1-\-s BUXlL.e.J        , is a citizen


                      o~the State of (name) _~t\~~~S~S~D~WtA.~--------- Or is a citizen
                      of (foreign nation) _ _ _,,_N=--\.l...~---------------


              If the elef@ada11t ia a c;grperatiea

                      The defendant, (name)          b\wen   OVWY\.Q.C
                      i;~n~~r~naer the laws of the State of (name)
                     ----'~'-=-'\:=S....S'""'bWV~'--"'-·--------· , and has its principal place of

                      business in the State of (name)        tJ \A
                                                        --~------------
                                                                                                 Or

                     is incorporated under the laws of the State of (foreign nation)

                                            N \A                      ,and has its principal place
                     -----------------
                                                         . _f't_ _ _ _ _ _ _ _ _ __
                     of business in (name)_. _ _ _ _ _. .N___,_\


                     (If more than one defendant is named in the complaint, attach an
                     additional page· providing the ·same information for each additional
                     defendant.)




             The amount in controversy----         rtt the plaintiff(s) claims the defendant(s)
             owes or the amount at stake----is more than·             ot counting interest and·
             costs of court, because (explain):
Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 6 of 9 PageID #: 6
                2.     The Defendant(s)

                If the defendant is an individual


                       The defendant, (name)     1(,\\~~          Bume, ~                  ,is a citizen
                       of the State of (name)       V\ l'SSt::MltA.                      Or is a citizen

                       of (foreign nation) _ _ ____._N_\-'--A_ _ _ _ _ _ _ _ _ _ _ _ __




                       is incorpo ted under the laws of the State of (name)

                                                                      · , and has its principal place of .
                       -------";:--------~



                       business in the State o                                                       Or

                       is incorporated under the la

                                                                         , and has its principal place
                       ---------------'T----
                      of business in (name)
                                              --------~...,.--------~




                      (If more than one defendant is named in the c plaint, attach an
                      additional page· providing the same information Jo each additional
                      defendant.)·


                            mount in Controversy

               The amount in controversy----the amoun         aintiff(s) claims the defendant(s)
               owes or the amount at stake----is more than -$75,000, no
               costs of court, because (explain):


             iM,ae~(n~ UYHJID\-i:bodfut\m)~ctnd
               ~~ti~ 21n;\JuAw:a.J) ~shk,of. H®tJti
               a.re,~ b1e.:Wi'fpis&f.~~of t--hSsowU .
\./   Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 7 of 9 PageID #: 7

       III.   Statement of Claim

       Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
       every defendant you have named in this complaint, you must state what he or she personally did
       to harm you. If more than one claim is asserted, number each claim an,d write a short and plain
       statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
       cases or statutes. You may attach additional pages if necessary.                    ·

       Your statement of claim must include all of the.following information:
Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 8 of 9 PageID #: 8
\ .../   Case: 4:19-cv-00227-RLW Doc. #: 1 Filed: 02/14/19 Page: 9 of 9 PageID #: 9

                   Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                                    Yes   [2( No D                    .
                          Do you claim actual damages for the acts alleged in your complaint?

                                                    Yes@ No            D
                                    Do you claim punitive monetary damages?

                                                    Yes   D       No   [2(




          V.    Certification and Closing

                Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
                knowledge, information, and belief that this complaint: (1) is not being presented for an
                improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
                cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
                extending, modifying, or reversing existing law; (3) the factual contentions have
                evidentiary support or, if specifically so identified, will likely have evidentiary support
                after a reasonable opportunity for further investigation or discovery; and (4) the
                complaint otherwise complies with the requirements of Rule 11.

               I agree to provide the Clerk's Office with any changes to my address where case-related
               papers may be served. I understand that my failure to keep a current address on file with
               the Clerk's Office may result in the dismissal of my case.




                I declare under penalty of perjury that the foregoing is true and correct.




                                      Signed this    1411'1   day of   Jg,bvu a~             ,2oli_.


                                      Signature of Plaintiff(s)   qanQ;L!bJ20?1) ru&<J. (U) ~Uf
                                                                   JtWvJ4@Qfin!2~awjQolwi~ OOeJ
                                                          6
